Citation Nr: 1721858	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-18 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a separate rating for neurologic abnormalities, including bowel impairment associated with service connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1962 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied an increased rating for service connected spine disability.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.

In May 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining another medical opinion.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the May 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

VA received additional evidence since the issuance of the most recent supplemental statement of the case.  In August 2016, the Veteran, through his representative, submitted a waiver of initial AOJ review of this evidence.


FINDING OF FACT

During the period on appeal, the Veteran has not had any neurologic abnormalities; including bowel impairment associated with service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for a separate rating for neurologic abnormalities, including bowel impairment, associated with service connected lumbar spine disability have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 3.102, 3.303, Diagnostic Code 5242 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2007.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Analysis

The Veteran is currently service connected for a lumbar spine disability rated under the criteria found at 38 C.F.R. § 4.71a (2016).Diagnostic Code 5242.  

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For the following reasons, the Board finds that the probative weight of the evidence is against granting a separate rating for associated objective neurologic abnormalities.

On VA examination the Veteran did not report any neurological abnormalities to include problems with constipation or bowels.  During the appeal period, VA treatment records show the Veteran reported with complaints of constipation and was diagnosed with irritable bowel syndrome in February 2005.  An August 2008 VA treatment record documents that the Veteran reported with complaints of "constipation aggrevation (sic) of my back arthritis".  He reported that he had "back pain all the time but worse with consipation (sic) - - gets better after bm and as day does on."  Thereafter, a May 2011 VA treatment record documents the Veteran's report that prescribed pain medication was not helping his lower back and "[h]e does get some relief of his back pain when he has a bowel movement.  He has intermittent problwm (sic) with constipation that is relieved with metamucil."

The Veteran was afforded a VA examination in August 2015, pursuant to a claim of entitlement to VA disability benefits for his low back disability.  That examination was negative for any neurologic abnormalities associated with his low back disability.  

As detailed in the May 2016 Remand, the Board instructed the AOJ to undertake additional development to include obtaining a medical opinion to address the etiology of any associated neurological abnormalities, to specifically include the Veteran's reported bowel impairment/constipation and scheduling the necessary tests or examinations.  Pursuant to the Board's remand directives, the examiner was to provide an opinion addressing whether any identified neurologic abnormalities present during the period on appeal were due to or caused by the Veteran's service-connected lumbar spine disability, or whether the Veteran's service-connected lumbar strain disability caused or aggravated (i.e. chronically worsened) the claimed condition.  The Board directed the AOJ to return the claims folder to the August 2015 examiner for the opinion.  

In compliance with the Board's remand directive, the RO provided access to the claims file to the examiner who examined the Veteran in 2015.  Of record is a June 2016 medical opinion from that examiner.  The VA examiner's opinion addressed whether his service-connected lumbar strain caused the reported complaints of constipation as reflected by the August 2009 and May 2012 VA treatment records and claims file review.  The opinion acknowledged that the Veteran was diagnosed with irritable bowels syndrome in 2005, finding that this condition can be manifested by either constipation, diarrhea, or alternating patterns of both; and it is therefore less likely than not that constipation complaints are related to the Veteran's service-connected lumbar spine disability.  In addition, a June 2016 addendum opinion provides that based on review of the claims file, the history provided and examination findings, there is no evidence of any neurological disorder related to service connected lumbar back disorder due to complaints of constipation.  The examiner opined that there was no evidence of involvement of any of the sacral nerve segments that would be involved in bowel/sphincter control affecting the presence of diarrhea or constipation.  The examiner explained that review of the record shows there are no recorded complaints of constipation in any notes from Primary Care visits to present.  Given the evidence, the examiner opined it is less likely than not that constipation complaints were related to service connected spine disorder.

The Board finds this opinion highly probative evidence against the claim.  The examiner provided a compelling explanation - that there are no nerve segments involvement that would result in the presence of diarrhea or constipation and that the constipation was a known symptom of another condition suffered by the Veteran.  The Board recognizes the statement that there were no recorded  complaints of constipation in any notes from Primary Care visits to present and does not find that inconsistent with what is documented in the 2011 and 2008 notes - that the Veteran simply acknowledged that his back hurt worse when he was constipated but felt better after a bowel movement.  

The Board acknowledges the Veteran's reports of back pain and how it increases or decreases with his bowel movements.  This is not evidence that his back pain causes bowel problems, just that the level of discomfort changes with his bowel habits.  Furthermore, whether any constipation is caused or aggravated by a low back disability, with an also present IBS diagnosis, is a complex medical question beyond the realm of knowledge of a layperson such as the Veteran.  

For the foregoing reasons, the most probative evidence weighs against finding that the Veteran has or has had any neurologic abnormalities manifesting as bowel impairment associated with service connected lumbar spine or that is not a symptom of an additional medical condition, such as irritable bowel syndrome. The benefit-of- the-doubt doctrine is not applicable to this claim, and it must be denied. 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to a separate rating for neurologic abnormalities, including bowel impairment associated with service connected lumbar spine disability is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


